Citation Nr: 0432527	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  98-04 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased evaluation for herniated nucleus 
pulposus L4-5, evaluated as 10 percent disabling prior to 
February 11, 1998, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active duty for training from June to October 
1983, and active duty from March 1984 to August 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied a rating in 
excess of 10 percent for service-connected low back pain with 
recurrent intermittent spasms.

This case was remanded in July 2003 and has been returned for 
review by the Board.  In the prior Remand, the Board noted 
that the veteran had submitted a timely Notice of 
Disagreement (NOD) with respect to service connection for 
headaches, hypertension, and Gulf war syndrome, and the 
rating for a service-connected skin disability.  The Board 
directed the RO to issue a statement of the case (SOC) with 
regard to these issues.  A SOC was issued in July 2004.  The 
veteran has not perfected an appeal regarding service 
connection for headaches, hypertension, and Gulf war 
syndrome, or the rating for a service-connected skin 
disability.  Therefore, the Board will only address the issue 
listed on the title page.

In a September 2003 statement, the veteran indicated that he 
was unable to perform his duties required for employment.  
The Board construes this as a claim for a total rating based 
on individual unemployability due to service-connected 
disability (TDIU).  This is referred to the RO for 
appropriate development.  

In a statement received in January 2003, it appears that the 
veteran is requesting a separate rating for residual scarring 
that was detected on a magnetic resonance imaging performed 
at a VA facility in December 2001.  This is referred to the 
RO for appropriate consideration and response.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since the issuance of the May 2004 supplemental statement of 
the case (SSOC), the Board received additional medical 
evidence regarding the veteran's lumbar spine disability.  
The RO has not had an opportunity to review this evidence and 
to issue a SSOC.  

As referred to above, the Board remanded this case in July 
2003.  The Board requested VA neurological examination.  The 
Board requested that the examiner(s) render opinions 
regarding several aspects of the veteran's lumbar spine 
disability, which included whether there is any functional 
limitation in employment.  A review of the April 2004 VA 
examination report does not show that the examiner responded 
directly to this question.  Therefore, further opinion is 
needed.  The United States Court of Appeals for Veterans 
Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 
(1998) that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should forward the claims 
folder to the VA physician who conducted 
the April 2004 review for an addendum (if 
unavailable to another VA physician).  
Request the examiner to review the 
pertinent clinical records and provide 
medical opinion concerning the impact of 
the low back disability on the veteran's 
ability to work.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim, 
to include consideration of the 
additional evidence received since the 
most recent SSOC.  If the benefit sought 
is not granted the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




